Citation Nr: 0500622	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-16 164	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cluster headaches.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a lumbar puncture performed at a VA Medical 
Center on April 1, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from May 1974 to 
February 1980.

This appeal arises from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In August 2003, the Board remanded the case to the RO to 
schedule a hearing.  The veteran testified at a 
videoconference before the undersigned Veterans Law Judge in 
November 2004.  

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a lumbar puncture performed at a VA 
Medical Center on April 1, 1999, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's chronic cluster headaches are of service 
origin.


CONCLUSION OF LAW

Cluster headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In this case, the veteran was provided a rating decision, a 
statement of the case, a supplemental statement of the case 
(SSOC), and an April 2001 VCAA notice letter.  Because the 
decision below is fully favorable to the veteran, the Board 
deems that VA has satisfied both its duty to notify and to 
assist the veteran.  Thus, adjudication of this appeal poses 
no risk of unfair prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) reflect that the 
veteran was seen for occasional headaches in September 1974.  
He was seen for upper respiratory complaints, including 
headaches, in January and March 1975.  In July 1975 he was 
struck over the nose with a metal pipe.  He was hospitalized 
in a disoriented and dazed condition.  Although he could not 
remember anything, there was no evidence of intercranial 
pathology.  The diagnosis was multiple contusions, rule out 
nasal fracture.  During an August 1976 periodic physical 
examination, he checked "yes" to having a head injury and 
memory loss, but "no" to frequent or severe headaches.  An 
October 1979 report notes that he was thrown off a carnival 
ride and had back, arm, and chest pain with headaches.  
During a November 1979 physical examination he also checked 
"yes" to memory loss, but "no" to frequent or severe 
headaches.  In February 1980, the veteran indicated that 
there had been no significant change in his health since his 
last physical examination.  

An October 1983 VA examination report is negative for 
complaint of headaches.

A July 1998 Adelman Headache Center report reflects that 
severe headaches began about February 1, 1998, and that the 
veteran also had a 15 year history of intermittent headaches 
that he felt could be sinus related, as the earlier headaches 
were never disabling and usually were relieved by sinus 
medication.  The veteran had reported that headaches caused 
him to miss work only one day in the 15 years prior to 
February 1998, but since that time he had missed several 
days.  He reported having been hit over the head in 1977 with 
loss of consciousness and amnesia for about 17 days.  The 
report notes that a May 1998 MRI had revealed a Thornwaldt 
cyst that was drained by an ear-nose-throat (ENT) specialist.  
The physician offered an Axis I diagnosis of episodic cluster 
headaches, left-sided.  

A Wesley Long Hospital report reflects hospitalization for 
six days in November 1998 for cluster headaches.  The report 
notes that cluster headaches began in February 1998 and had 
increased in frequency to three per day.  Left eye ptosis and 
injection accompanied the headaches, along with lacrimation 
and nasal secretions.  The report also notes that these 
cluster headaches began in the Marine Corps in 1977 and had 
been intermittent since that time.  Indocine(r), verapamil, 
hydrocortisone, dihydroergotamine, heparin, Darvocet(r), 
supplemental oxygen, and lithium carbonate were tried.  All 
blood tests were normal and chest X-rays were negative.  The 
veteran also had hypertension, for which he took Norvasc(r).  
He was discharged after showing some improvement.  

A December 1998 magnetic resonance imaging (MRI) report 
reflects that a brain MRI was negative.  At that time, a 
private physician reported that the veteran was disabled by 
chronic cluster headaches.  

The veteran was evaluated and/or hospitalized by VA at 
various times in 1999.  A report dated March 31, 1999, 
reflects that he was admitted with features of cluster 
headaches.  He was discharged on April 2, 1999.  A discharge 
report notes that he had kept a six-month log of his 
headaches, which did not reveal any association with 
activities, stress, foods, caffeine, alcohol, and etc.  Among 
numerous medication that had been tried, steroids, oxygen, 
and Imitrex had proven beneficial.  The veteran had even 
experimented with marijuana for pain relief.  A lumbar 
puncture was performed during hospitalization, but showed no 
evidence of any central nervous system inflammation.  

The veteran was readmitted to a VA hospital on April 5, 1999, 
for confusion.  He remained hospitalized until April 15.  
Piercing pain in the left eye was reported; however, no 
etiology was discovered.  An April 13, 1999, neurology 
consultation report reflects mild diffuse sensorimotor 
peripheral neuropathy.  No headache etiology was offered, 
however.  VA re-hospitalized the veteran for headaches from 
April 22 to April 27, 1999.  

In March 1999, an acquaintance of the veteran reported that 
the veteran had at least an 8-year history of headaches.  

An April 1999 Social Security Administration disability 
determination decision reflects that the veteran had been 
disabled since November 1998 due to intractable cluster 
headaches, with no secondary diagnosis.  

The veteran was re-hospitalized for several days in July 
1999.  A report notes that the veteran had several severe 
headaches each day, and the most severe generally occurred 
around 4 AM.  The veteran later reported that he became 
anxious and depressed because his hospital roommate died. 

A July 1999 VA neurology report notes that treatment 
strategies for headaches had failed.  The veteran's history 
of trauma to the head and the distribution of the headaches 
suggested trigeminal neuralgia; however, other factors 
suggested cluster headaches.  The neurologist felt that given 
the history of a closed-head injury followed by chronic 
headaches, these possibly were gradually worsening 
posttraumatic headaches.  The neurologist also stated, "One 
of the strongest possibilities at this time, in light of the 
fact that his worst HA during this hospitalization was 
brought on by anxiety, is that his HAs are strongly related 
to anxiety and depression."  

In March 2000, the veteran's spouse reported that she had met 
the veteran in 1978, at which time he had only sporadic 
headaches.  

In March 2001, the veteran underwent a VA neurology 
compensation examination.  The physician reviewed the claims 
files.  The veteran stated that he had intermittent headaches 
since 1975which he thought was due to allergies. The 
physician examined the veteran, offered a diagnosis of 
chronic cluster headaches.  It was remarked that the veteran 
had a history of a closed head injury.  The examiner opined 
that these headaches were better diagnosed as cluster 
headaches rather than posttraumatic headaches, because of 
their nature, duration, and especially because they were 
relieved by nasal oxygen.  The physician did not address 
whether they were related to active service.  

In June 2002, the veteran's spouse reported that the veteran 
had headaches for years prior to the time that they worsened.  

In June 2002, the veteran submitted several medical treatise 
articles.  One article notes that chronic posttraumatic 
headaches are notoriously resistant to therapy and, if 
present beyond three months, will likely persist for years.  
The article also notes that posttraumatic headaches could 
exhibit features of chronic tension-type headaches or they 
could meet migraine criteria.   

Another article notes that head trauma appears to result in 
cluster headaches more so than other types of headaches; 
however, in a study, the mean latency period between the 
trauma and the cluster headaches was 9 years, which posed a 
serious question regarding the connection between the trauma 
and the cause of the headaches. 

In October 2002, Dr. A. reported that the veteran's headaches 
were compatible with hemicrania continua (one-sided, constant 
headache) but were also compatible with cervicogenic 
headaches and had cluster headache features.  Possible 
triggers for this type of headache were head trauma, sun-
glare, and exposure to environmental hazards.  

In November 2002, the RO received an opinion authored by two 
VA neurologists, who reported that the veteran "probably" 
had chronic cluster-type headaches mixed with chronic daily 
headaches.  The neurologists opined, "There is no way to say 
for sure the headaches are related to the head trauma.  As 
far as we can tell, the head trauma MAY [emphasis in 
original] be related to the headache."

In November 2004, the veteran testified before the 
undersigned Veterans Law Judge that during active service he 
may have consumed contaminated water, which he also felt 
might have caused the headaches.  He testified that Dr. 
Adelman had told him that sometimes it takes 20 to 30 years 
for posttraumatic headaches to develop.  He testified that he 
never had headaches prior to the head injury in active 
service.  

Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, where a condition is not shown to 
be chronic, then continuity of symptomatology is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the medical evidence is not in conflict with 
respect to the classification of the veteran's headaches.  
Dr. A. offered a diagnosis of episodic cluster headaches, 
left sided, which appears to be the consensus of subsequent 
physicians.  The Board therefore finds that the veteran has 
cluster headaches.  

The etiology of the cluster headaches is unclear.  In July 
1999, a VA neurologist stated, "One of the strongest 
possibilities at this time, in light of the fact that his 
worst HA during this hospitalization was brought on by 
anxiety, is that his headaches are strongly related to 
anxiety and depression."  

The March 2001 VA medical opinion distinguishes the cluster 
headaches from posttraumatic headaches.  Later submitted 
medical treatise evidence reflects that cluster headaches 
themselves are often posttraumatic.  

The two VA neurologists who offered a co-authored opinion in 
November 2002 did not dissociate the veteran's headaches with 
in-service head trauma and indicated they may be related to 
the in service trauma.  

Lastly, although the veteran attributes his headaches to 
active service, lay statements are considered to be competent 
evidence with regard to descriptions of symptoms of disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
as here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran does 
not possess any specialized training and it is not contended 
otherwise.  Thus, his statement, as well as other lay witness 
statements, may help us determine when visible symptoms 
arose, but not why they arose.  

The evidence in this case is equivocal.  However, as noted 
above, a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail; to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany, supra.  In 
this case, there is an approximate balance of positive and 
negative evidence.  Therefore, the benefit of the doubt 
doctrine requires that the claim be granted.  38 C.F.R. 
§ 3.102.  Accordingly, service connection for cluster 
headaches is warranted.  


ORDER

Entitlement to service connection for cluster headaches is 
granted.


REMAND

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides 
for compensation for qualifying additional disability in the 
same manner as if such additional disability were service-
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

The most recent SSOC addressing the claim for benefits under 
38 U.S.C.A. § 1151 was issued in May 2003.  Effective 
September 2, 2004, new 38 C.F.R.§ 3.361 applies.  Thus, the 
veteran has not yet been notified of the regulation.  The new 
section reads, in part, as follows:
 
§ 3.361 Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program.

(a) Claims subject to this section-(1) General.  
Except as provided in paragraph (2), this section 
applies to claims received by VA on or after 
October 1, 1997.  This includes original claims 
and claims to reopen or otherwise readjudicate a 
previous claim for benefits under 38 U.S.C. 1151 
or its predecessors.  The effective date of 
benefits is subject to the provisions of § 
3.400(i).  For claims received by VA before 
October 1, 1997, see § 3.358...

(b) Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or 
surgical treatment, examination, training and 
rehabilitation services, or CWT (compensated work 
therapy) program upon which the claim is based to 
the veteran's condition after such care, 
treatment, examination, services, or program has 
stopped. VA considers each involved body part or 
system separately.

(c) Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet 
the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death 
due to training and rehabilitation services or 
CWT program must meet the causation requirements 
of paragraph (d)(3) of this section.

(1) Actual causation required.  To establish 
causation, the evidence must show that the 
hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional 
disability or death.  Merely showing that a 
veteran received care, treatment, or examination 
and that the veteran has an additional disability 
or died does not establish cause.

(2) Continuance or natural progress of a disease 
or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a 
disease or injury for which the services were 
provided.

(3) Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of 
additional disability or death.  The proximate 
cause of disability or death is the action or 
event that directly caused the disability or 
death, as distinguished from a remote 
contributing cause.

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's 
additional disability or death, it must be shown 
that the hospital care, medical or surgical 
treatment, or examination caused the veteran's 
additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or

(ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of § 
17.32 of this chapter.  Minor deviations from the 
requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  
Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances 
specified in § 17.32(b) of this chapter, as in 
emergency situations.

(2) Events not reasonably foreseeable.  Whether 
the proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined 
based on what a reasonable health care provider 
would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must 
be one that a reasonable health care provider 
would not have considered to be an ordinary risk 
of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was 
the type of risk that a reasonable health care 
provider would have disclosed in connection with 
the informed consent procedures of § 17.32 of 
this chapter.....

38 C.F.R. § 3.361 (effective September 2, 2004).  

In the present case, during an April 1999 VA hospitalization 
for intractable cluster headaches, a lumbar puncture was 
performed at approximately the L2 level to rule out central 
nervous system inflammation.  Subsequent reports note 
complaint of low back pain radiating down the right leg and 
electromyography (EMG) confirmed abnormal mild diffuse 
sensorimotor peripheral neuropathy consistent with chemical 
irritation of lumbar or sacral nerve roots.  

During adjudication of the claim, the RO requested the 
hospital records.  However, these records were not certified 
by an appropriate hospital official as representing all the 
treatment records relevant to the lumbar puncture procedure.  
Moreover, because the VA neurologist has mentioned that a 
consent form might have given notice that nerve root 
contusion was reasonably foreseeable, it would be very 
helpful in adjudicating this claim to obtain a copy of the 
consent form signed by the veteran.  

In December 1999, a VA neurologist noted that the lumbar 
puncture was performed with the veteran's express, written 
consent and that nerve root contusion is an occasional and 
unavoidable consequence of lumbar puncture and is covered in 
obtaining the veteran's consent.  It resolved normally with 
consequence.  The presence of underlying neuropathy may have 
made him more vulnerable.

During the veteran's videoconference hearing in November 2004 
he testified that he was still experiencing difficulties with 
all four extremities.  He indicated that he was receiving 
treatment at a VA facility, including physical therapy.  He 
indicated that a recent EMG showed nerve damage.  As such, 
the Board finds that a specialized examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain the original medical records, 
certified by a VA Medical Center official, 
of all records regarding the veteran's 
hospitalization from March 31, to April 2, 
1999 at the Durham VA Medical Center, to 
include any operative report, doctor's 
orders, and nurses' and progress notes, 
and consent form (OF-522 or comparable 
form approved by the local VA facility).  
If any record is unavailable, please have 
the certifying official so indicate.

2.  The RO should request the Durham VA 
Medical Center to furnish copies of any 
medical records covering the period from 
November 30, 1999 to the present.

3.  Thereafter, a VA examination should be 
conducted by a neurologist for an opinion 
as to whether the treatment, including the 
lumbar puncture, rendered during the 
veteran's hospitalization from March 31, 
to April 2, 1999 at Durham VA Medical 
Center caused any additional disability.  
The claims file should be made available 
to the neurologist prior to the 
examination.  All tests, including nerve 
conduction studies and an EMG, if deemed 
necessary should be performed 

After reviewing the treatment and hospital 
records in the veteran's claims file, the 
neurologist is requested to respond to the 
following questions.  

(1) Is it as likely as not that the 
treatment, including the lumbar puncture, 
rendered during the veteran's 
hospitalization from March 31, to April 
2, 1999 at the Durham VA Medical Center 
caused any additional disability, to 
include neuropathy of extremities?  Any 
additional disability found should be 
identified.

(2)  If "yes", then is it as likely as 
not that the additional disability was 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance on the part of VA or an 
event not reasonably foreseeable?

The neurologist should set forth a 
rationale for any opinion expressed.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided an SSOC, to include 
38 C.F.R. § 3.361.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should then be returned to the Board, if 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition of this case.  The veteran 
need take no action unless otherwise notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


